DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments, see page 14, filed 01 April 2021, with respect to claim 1 and its dependents, claim 17 and its dependents have been fully considered, and are persuasive; that is to say, the combination of Breyen in view of Takagi fails to teach the newly added limitations.  The rejections of claim 1 and its dependents and claim 17 and its dependents have been withdrawn.

Applicant's arguments, filed 01 April 2021, with respect to claim 9 and its dependents filed 01 April 2021 have been fully considered but they are not persuasive. 
Applicant argues one of ordinary skill in the art would not modify Breyen to include a passage in which a coolant can pass therethrough as taught by Takagi as suggested in the Office action mailed on 04 January 2021.  Specifically, applicant argue there is no indication that Breyen require a coolant, and the introduction of a coolant 
Applicant further argues Breyen fails to disclose, “a stack assembly separator having a top portion and a plurality of side portions extending from the top portion” as Breyen discloses element 300 only covers the sides of the electrode stack and element 165a is an entirely different element, a separator layer.
The examiner disagrees with applicant.  In response to applicant's argument that Breyen and Takagi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Breyen and Takagi relate to capacitors comprising an electrolyte and thus are in the same field endeavor of electrolytic capacitors.  Furthermore, the examiner notes that it is well known within the capacitor art that heat is created when a capacitor is in operation; and that heat can be detrimental to the capacitor.  Based on this common knowledge in the art, one of ordinary skill in the art would be incentivized to form a passage with a tube in the device of Breyen ‘979 to allow for a coolant (e.g. air or liquid) for improved cooling effect thus improving the reliability of the capacitor and such a combination would be with the general skill level of one of ordinary skill in the art without undue experimentation.  This improvement in reliability would be especially prudent for a capacitor that is implanted in a human body, thus not easily accessible.  Lastly, the examiner notes the stack .

Claim Objections
Claim 17 is objected to because of the following informalities:  “method of forming a conductor, comprising” should read “method of forming a capacitor, comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-11 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breyen et al. (US 2005/0264979) in view of WO2008/084314A1 hereafter referred to as Takagi.
In regards to claim 9,
Breyen ‘979 discloses a capacitor comprising: 
a stack assembly (225 – fig. 9; [0127]), comprising: 
a first anode plate member (170a-170h – fig. 4 & 13; [0129]) having an upper surface and a lower surface peripheral sidewalls, 
a first embedded wire (195a-195h – fig. 4, 6(c), & 13; [0088] – anode plate is formed by sub-assembly of multiple foils laminated together with element 195 held in notch 200 of 190 and sandwiched between 185a & 185b; thus embedded in 170) projecting from a first angled sidewall of the first anode plate member (seen in fig. 4 –right angle cutout), 
a second anode plate member (170a-170h – fig. 4 & 13; [0129]) having an upper surface and a lower surface peripheral sidewalls, the second anode plate member 
a second embedded wire 195a-195h – fig. 4, 6(c), & 13; [0088] – anode plate is formed by sub-assembly of multiple foils laminated together with element 195 held in notch 200 of 190 and sandwiched between 185a & 185b; thus embedded in 170) projecting from a second angled sidewall of the second anode plate member located below the first angled sidewall (seen in fig. 4 –right angle cutout),
a conducting member (120 – fig. 9-11; [0107]) providing electrical communication between the first embedded wire and the second embedded wire and having an end configured to be accessed externally of the capacitor (fig. 9-11), 
a first separator sheet (180 – fig. 13; [0058]) positioned adjacent the lower surface of the first anode plate member, the first separator sheet having a third angled sidewall (seen in fig. 4 –right angle cutout), 
a second separator sheet (180 – fig. 13; [0058]) positioned adjacent the upper surface of the second anode plate member, the second separator sheet having a fourth angled sidewall (seen in fig. 4 –right angle cutout), 
a cathode foil (175a-175h – fig. 13; [0128]) sandwiched between the first separator sheet and the second separator sheet, the cathode foil having a tab (176a-176h – fig. 4, 9, & 13; [0128]) extending therefrom and a fifth angled sidewall (seen in fig. 4 –right angle cutout);

a case (90 – fig.  9; [0112]) covering the case covering the stack assembly separator and the stack assembly (seen in fig. 9-11), wherein the tab of the cathode foil is electrically connected to the case ([0112]); 
a cover (110 – fig.  9; [0112]) below the stack assembly attached to the case and, wherein the case and the cover enclose the stack assembly within an interior area of the capacitor (fig. 9-11); 
an electrolyte fluid disposed within the interior area of the capacitor ([0125]).  Breyen ‘979 fails to disclose the first anode plate member having an opening through a central portion thereof, the second anode plate member having an opening through a central portion thereof, the first separator sheet having an opening therethrough, the second separator sheet having an opening therethrough, the cathode foil having an opening therethrough, the stack assembly separator having an opening therethrough, the openings through the first anode plate member, the second anode plate member, the first separator sheet, the second separator sheet, the cathode foil, and the stack assembly separator aligned along an axis and forming a passage through a central portion of the stack assembly and an upper wall of the case; and a first tube passing through the passage and connected to the cover and the case, the first tube surrounded by an insulating tube, at least a portion of the first tube received within the opening of the case.  


a stack assembly (fig. 1) comprising a plurality of capacitor elements (10 – fig. 1) arranged in a stack, each capacitor element comprising: 
an anode plate member (12 – fig. 1), the at least one anode plate member having an opening (15 – fig. 1) therethrough, 
at least one cathode foil (13 – fig. 1), the at least one cathode foil having an opening (15 – fig. 1) therethrough, and 
at least one separator sheet (14 – fig. 1) positioned between the at least one cathode foil and adjacent facing surfaces of the anode plate members (fig. 1), the at least one separator sheet having an opening (15 – fig. 1) therethrough; 
a case (2b– fig.  3), the case having an opening (15 – fig. 1) therethrough; 
a stack assembly separator (4 – fig. 3) positioned between at least a top of the stack assembly and the case, the stack assembly separator having an opening (15 – fig. 1) therethrough;
a cover (2a – fig.  1) covering the bottom of the stack assembly and connected to the case; 
an electrolyte fluid disposed within the interior area of the capacitor ([0079]);
the opening through the anode plate member, the at least one cathode, the at least one separator sheet, and the stack assembly separator aligned along an axis and forming a passage provided through the stack assembly (seen in fig. 3); 
a first tube (hollow pin -  not shown; [0071]) passing through the passage and connected to the cover and the case, the first tube surrounded by an insulating tube 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a passage with a tube concept taught by Takagi in the device of Breyen ‘979 to obtain a capacitor that has improved cooling effect thus improving the reliability of the capacitor.

In regards to claim 10, 
Breyen ‘979 further discloses wherein the first angled sidewall, the second angled sidewall, the third angled sidewall, the fourth angled sidewall, and the fifth angled sidewall are formed at aligned corners of the first anode plate member, the second anode plate member, the first separator sheet, the second separator sheet, and the cathode foil (seen in fig. 4 –right angle cutout).  

In regards to claim 11, 
Breyen ‘979 further discloses wherein the first angled sidewall, the second angled sidewall, the third angled sidewall, the fourth angled sidewall, and the fifth angled sidewall are configured to form a cavity within the interior area of the capacitor, the cavity providing space for the conducting member, embedded wires and tab (fig. 4 & 9-11).  

In regards to claim 15,


In regards to claim 16,
Breyen ‘979 further discloses wherein the end portion extends through the case via a glass to metal seal (GTMS) (140 & 95 – fig. 9-10; [0113-0116]).  

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breyen ‘979 and Takagi as applied to claims 1 & 9 above, and further in view of Pless et al. (US 5,131,388).
In regards to claim 12, 
Breyen ‘979 as modified by Takagi fails to disclose further comprising a base attached to a lower surface of the cover.  

Pless ‘388 discloses a base (100 – fig. 5; C5:L7-19) attached to a lower surface of the cover (96 – fig. 5; C5:L7-19).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to connect the capacitor lid of Breyen ‘979 as  to a base as taught by Pless ‘388 to provide connection between the capacitor and circuit elements.

In regards to claim 13, 
Breyen ‘979 as modified by Takagi fails to disclose wherein the base comprises a first contact pad in contact with an outer surface of the case, and a second contact pad in contact with the end portion of the conducting member.  

Pless ‘388 discloses wherein the base comprises a first contact pad (portion connected to 98 – fig. 5) in contact with a cathode, and a second contact pad (portion connected to 98 – fig. 5) in contact with the anode.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to electrically connect the anode (end portion of the conducting member) and cathode (outer surface of the case) of Breyen ‘979 as modified by Takagi to contact pads as taught by Pless ‘388 to provide connection between the capacitor and circuit elements.

In regards to claim 14, 
Breyen ‘979 as modified by Takagi fails to disclose wherein the base forms a mounting assembly for connecting the capacitor to an electronic circuit.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to connect the capacitor lid of Breyen ‘979 as modified by Takagi to a base as a mounting assembly as taught by Pless ‘388 to provide connection between the capacitor and circuit elements.

Allowable Subject Matter
Claim(s) 1-3, 5-8, 17 (with above proposed correction), and 18-20 allowed.  

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor comprising: a case covering a plurality of sides and a top of the stack assembly and leaving exposed a bottom of the stack assembly, wherein the at least one cathode foil is connected to the case, the case having an opening therethrough; a stack assembly separator positioned between at least portions of the plurality of sides and top of the stack assembly and the case, the stack assembly separator having an opening therethrough; a cover covering the bottom of the stack assembly and connected to the case, wherein the case and the cover enclose the stack assembly and conducting member within an interior area of the capacitor; an electrolyte 

The prior art does not teach or suggest (in combination with the other claim limitations) a method of forming a capacitor, comprising the steps of: forming a plurality of anode, the anode plate members each having an opening therethrough; forming at least one cathode foil, the cathode foil having an opening therethrough; forming separator sheets, each separator sheet having an opening therethrough; assembling a cathode foil assembly comprising a cathode foil sandwiched between two separator sheets, the cathode foil having the openings in the cathode foil and the separator sheets in alignment; the stack assembly having the openings in the anode plate members, the opening in the cathode foil and the openings in the separator sheets in alignment to form a passage; the case having an opening therethrough; positioning a cover to enclose the exposed portion of the stack assembly, the cover including a tube extending therefrom, the tube positioned so as to pass through the passage, the tube having a decreased diameter portion, at least a portion of the decreased diameter portion of the tube received within the opening through the case and welded to the case; filling an .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848